DETAILED ACTION
	Claims 1-14 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, it is unclear whether the concentration of 10 kg/cm2 is referring to the manganese salts, the oxidizing agent, or both.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2011-0095006) in view of Borong (WO 2016-082426).
	Regarding claims 1, 9-11 Kim et al. teaches a method of forming lithium manganese oxide cathode material for a lithium ion battery comprising the steps of producing manganese nano-plates  or nanorods (nanoparticles from manganese salt and mixing the manganese oxide with lithium salt and heat treating at 700 °C for 10 hours (in order to be baked for 10 hours the salts would inherently have to be baked for at least 8 hours) (par. 5, 42-53).
	Kim does not teach a prior heating step between 350 °C and 430 °C for 1 to 3.5 hours.  However, Borong et al. teaches that a suitable method for forming a lithium manganese oxide cathode material for a battery is to mix a lithium salt and manganese oxide and calcine it at a temperature of 350-600 °C for 2.5 hours then to calcine at 650-750 °C for 2.5 hours instead of calcining at 750°C for 8-15 hours (par. 4, 33, 40).  Therefore, it would have been obvious to one of ordinary skill in the art to use a multistage calcination process for the electrode material of Kim because Borong teaches that such a process is both suitable for making an electrode material and that it is interchangeable with a long high temperature calcination.
	Regarding claim 2, Kim et al. teaches that the manganese salt may be manganese acetate (par. 43).
	Regarding claim 3, Kim et al. teaches that sodium persulfate (oxidizer) is reacted with the manganese oxide and heated to 90 °C (par. 46).  Kim does not teach the surface concentration of the, however differences in concentration are within the ambit of one of ordinary skill in the art.  See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would .
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Borong et al. as applied above, further in view of Yadav et al. (US 2017/0110765).
	Regarding claim 4, Kim teaches that the oxidizing agent may be sodium persulfate.  Kim et al. does not teach that the oxidizing agent is potassium permanganate.  However, Yadav et al. teach that potassium permanganate and sodium persulfate are equivalently used to oxidize manganese salt into manganese dioxide (par. 37).  Therefore, it would have been obvious to one of ordinary skill in the art to use potassium permanganate to oxidize the manganese salt of Kim because Yadav teaches that potassium permanganate is an equivalent oxidizer to sodium persulfate.
	Regarding claim 5, Kim teaches that the manganese oxide particles have nano-rod shapes (par. 50).
	Regarding claim 7, Kim teaches that the manganese oxide particles are mixed with the lithium salt at a ratio of 1:0.5 (par. 52).
	Regarding claim 8, Kim doesn’t teach that the calcination is performed in air.  However, Borong teaches that calcination in air is preferred because it increases oxygenolysis (par. 40).  Therefore, it would have been obvious to one of ordinary skill in the art to perform the calcination of Kim in air because Borong teaches that increases oxygenolysis.
	Regarding claim 13, Kim does not teach the specific capacitance of the electrode.  However, Claussen et al. teaches that manganese dioxide electrodes can have a specific capacitance of 580 F/g (par. 171).  Therefore, it would have been obvious to one of ordinary skill in the art to have the .

	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Borong as applied above, further in view of Luo et al. (“LiMn2O4 Nanorods, Nanothorn Microspheres, and Hollow Nanospheres as Enhanced Cathode Materials of Lithium Ion Battery” J. Phys. Chem. C 2008, 112, 12051-12057).
	Regarding claims 6 and 12, Kim does not teach the claimed range of the nanorod length and width.  However, Luo teaches a lithium manganese oxide active material that may be 80 nm and 2-3 microns long and exhibit good stability and cycling (pp 12051, 12053, 12056).  Luo further teaches that having smaller particle sizes can reduce the diffusion path (12056).  Thus, the particle size is a known result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art optimize the particle size of the lithium manganese oxide of Kim because Luo teaches that the particle size affects performance.  In addition, Luo teaches that widths and lengths of active material in the claimed range exhibit good stability and cycling.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (“LiMn2O4 Nanorods, Nanothorn Microspheres, and Hollow Nanospheres as Enhanced Cathode Materials of Lithium Ion Battery” J. Phys. Chem. C 2008, 112, 12051-12057).
	Regarding claim 14, Luo et al. teaches LiMn2O4 nanorods that may be 80 nm wide, 2-3 microns long, and 19 m2/g in surface area (pp. 12051, 12053).  Luo does not teach the claimed length.  However, Luo also teaches that smaller particle sizes reduce lithium ion diffusion path which improves rate capability (p. 12056). Therefore, it would have been obvious to one of ordinary skill in the art to reduce 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729